Citation Nr: 0708019	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-03 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral pain and 
swelling of the legs, including as due to exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to April 1968.


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision.  In February 
2006, the Board remanded the case for further evidentiary 
development.  

As a preliminary matter, the veteran's representative brought 
forth a concern in his February 2007 Informal Hearing 
Presentation that the RO considered documents that did not 
pertain to the veteran.  The Board has removed the misfiled 
document from the claims file so that it can be associated 
with the proper record.  The Board notes that this document 
does not pertain to this veteran, has no bearing on his 
appeal and was not considered by the RO in evaluating his 
claim.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran had service in the Republic of Vietnam 
(Vietnam) during the Vietnam era, and is presumed to have 
been exposed to Agent Orange or other herbicide agents during 
that time.

3.	The veteran's current bilateral leg disability did not 
manifest in service or for many years following the veteran's 
separation from service, and is not shown to be related to 
service or to herbicide exposure therein.


CONCLUSION OF LAW

The veteran's bilateral leg disability was not due to a 
disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been incurred in 
service or due to herbicide exposure therein.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and any representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini, 18 Vet. App. at 120-121.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction (AOJ) issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini, 
18 Vet. App. at 120.  In the present case, the RO initially 
provided the veteran with notice of what evidence was needed 
to substantiate his claim in June 2003 and the initial rating 
decision denying the veteran's claim was in September 2003.  
The Board notes that the June 2003 notice was not fully 
compliant with the current VCAA requirements.  The Appeals 
Management Center (AMC) mailed the veteran a comprehensive 
VCAA notice in February 2006.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The notice 
provided to the veteran in February 2006 was not given prior 
to the first AOJ adjudication of the veteran's claim for 
service connection for his leg disability.  The claim, 
however, was subsequently readjudicated in August 2006 in a 
supplemental statement of the case (SSOC) after a VA 
examination was conducted and additional evidence was 
submitted by the veteran.  In addition, said notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  Furthermore, the veteran 
has been provided with every opportunity to submit evidence 
and arguments in support of his claim, respond to VA notices, 
and participate effectively in the processing of the claim.

Additionally, the veteran has not demonstrated how any 
defective notice has prejudiced him in the essential fairness 
of the adjudication.  Thus, there has been no prejudice to 
the veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  

Furthermore, in a service connection claim, the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  Although the VCAA notice did not 
include this information, the Board finds no prejudice to the 
veteran in proceeding with the claim and issuing a final 
decision because the question of the rating or effective date 
is rendered moot as service connection is not warranted.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the June 2003 and February 2006 correspondence, 
the RO apprised the claimant of the information and evidence 
necessary to substantiate the claim.  The correspondence also 
advised the claimant of what the evidence must show to 
establish the claim.  Additionally, the RO described which 
information and evidence that the claimant was to provide, 
and which information and evidence that VA will attempt to 
obtain on the claimant's behalf.  See Quartuccio, 16 Vet. 
App. at 187.  

The Board also observes that the VCAA notices requested that 
the claimant inform VA about any additional information or 
evidence that VA should try to obtain.  The notices also 
asked the claimant to send any evidence in the veteran's 
possession to VA.  Furthermore, the notices requested that 
the veteran provide additional information or evidence 
regarding the records of treatment for the claimed 
disability. The VA essentially requested any and all evidence 
in the claimant's possession in support of the claim.  38 
C.F.R. § 3.159 (b)(4) (2005). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  As the content 
requirements of the VCAA notices have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

The RO also provided the claimant with a copy of the 
September 2003 rating decision, the December 2004 statement 
of the case (SOC), and the August 2006 SSOC, which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the bases of the decision, and a 
summary of the evidence considered.  Therefore, the Board 
concludes that VA satisfied its duty to notify the claimant 
and there is no outstanding duty to inform the claimant that 
any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  Specifically, the RO obtained the veteran's 
service medical records, DD Form 214, private medical records 
and the VA medical records.  The RO afforded the veteran an 
informal conference before a Decision Review Officer in 
December 2004.  During this conference, the veteran was 
informed of the evidence needed to substantiate his claim.  
The Board notes that there were outstanding private medical 
records that the veteran could not obtain because the 
physician had retired and the records could not be located.  
The veteran has not made the RO, AMC, or the Board aware of 
any other evidence relevant to his appeal that needs to be 
obtained.  

In accordance with the February 2006 remand, the AMC afforded 
the veteran a VA examination in July 2006.  The Board finds 
that the AMC complied with the Board's February 2006 remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The veteran's representative argues that the July 2006 VA 
examination does not answer the February 2006 remand.  The 
February 2006 remand requested that a physician with 
appropriate expertise determine the nature, extent and 
etiology of the veteran's bilateral leg pain and swelling, 
specifically whether the veteran's disability was as least 
likely as not related to service.  The VA examiner examined 
the veteran, reviewed the claims file, provided a diagnosis 
and explained that he could not form an opinion regarding the 
etiology of the veteran's condition without resorting to 
speculation.  The Board recognizes that not all medical 
questions can be clearly answered and finds that, in view of 
the evidence, the VA examination report is compliant with the 
Board remand.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

The veteran asserts that his current bilateral leg disability 
is related to hydroarthrosis, for which he received in-
service treatment.  The veteran also contends that he was 
exposed to Agent Orange in Vietnam which led to his current 
disability.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam, during the 
Vietnam era, will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires 
exposure to an herbicide agent and manifestation of the 
disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active service, served in Vietnam 
during the Vietnam era and has a disease associated with 
herbicide exposure for purposes of the presumption, shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease associated with herbicide 
exposure, he is presumed to have been exposed to herbicides 
if he served in Vietnam between January 9, 1962, and May 7, 
1975, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during service.  
See 38 U.S.C.A. § 1116(f).  

A veteran must demonstrate actual duty or visitation in 
Vietnam to have qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97 (July 23, 1997), 62 Fed. 
Reg. 63603-02, 63604 (Dec. 1, 1997).  In this case, the 
veteran served in Vietnam, but is not shown to have a 
disorder for which presumptive service connection is 
applicable. 

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
The provisions set forth in Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  

In December 1965, when examined for service, the veteran 
reported a history of cramps in his legs as well as a 
"trick" or locked knee prior to service.  The veteran 
indicated that he had a leg injury from playing football in 
November 1964, which included water on the knee.  The 
examining physician noted that the veteran reported having 
cramps in his legs with heavy exercise and that he had hurt 
his left knee in November 1964 with effusion and "giving 
away" but the knee did not lock.  On clinical evaluation his 
lower extremities were described as normal.  

The veteran was hospitalized for two days and treated for a 
left knee condition in service in early 1967.  On January 30, 
1967, he complained of numbness and swelling in his left 
knee.  The veteran also reported that the knee would "give 
in" sometimes.  The veteran was diagnosed with 
hydroarthrosis of the left knee.  On the clinical record, 
dated February 1, 1967, it was noted he had two days of 
treatment, two days in quarters, and was returned to duty.  

During the remainder of the veteran's service he received 
treatment for other complaints, not pertinent to this appeal, 
but there is no mention of his leg condition and the service 
medical records are negative for any further complaints or 
findings in regard to the veteran's left knee or legs.  
During his separation examination in April 1968, the veteran 
reported a history of cramps in his legs and a "trick" or 
locked knee.  The veteran again indicated that he had a leg 
injury in November 1964 from playing football that included 
water on the knee.  The examining physician reviewed the 
veteran's reported medical history and found it "to be of no 
medical significance" and the clinical examination of the 
veteran was negative for any leg disability.  

The first post service medical evidence consists of an August 
1999 Emergency Department Report that indicates the veteran 
was treated for acute cellulitis of the left leg.  The 
veteran reported a history of staph infections of his lower 
leg on and off for the past 30 years.  The report is negative 
for any reference to problems with the veteran's legs in 
service.  

Treatment notes from Gary Langnas, D.O., dated from July 2002 
to September 2002 reveal that the veteran received treatment 
for his legs after complaints of redness, pain, swelling, 
fever and chills.  He was diagnosed with cellulitis.  On a 
September 2002 note, the physician related that the veteran 
"seemed strongly convinced that he has a problem with Agent 
Orange and this may be the case, though certainly he also has 
severe cellulitis of the left leg."  No opinion in regard to 
Agent Orange was provided. 

The veteran filed his claim for service connection for a 
bilateral leg disability, manifested by pain and swelling of 
the legs in May 2003.  

VA outpatient progress notes dated in June 2003 indicate that 
the veteran was diagnosed and treated for stasis dermatitis 
with cellulitis of the right lower extremity.  It was noted 
that the veteran claimed Agent Orange exposure.  There was no 
comment on whether he had a disorder as the result of such 
exposure.  

An October 2004 letter from Dominic Cusumano, M.D., related 
that according to the medical history that the veteran 
provided and medical testing of the veteran, the physician 
could not rule out the possibility of Agent Orange exposure 
as a cause of the veteran's chronic lower extremity 
cellulitis.  

Following the Board's remand, a July 2006 VA Compensation and 
Pension examination was scheduled to determine the nature and 
etiology of the veteran's leg condition.  This examination 
indicates that the veteran complained of recurrent swelling 
of both legs, discoloration of the skin, fever and chills, 
which had been occurring for the past 25 to 30 years.  The 
examiner indicated that the veteran's claims folder was 
reviewed in conjunction with the examination.  

During the July 2006 VA examination, x-rays of both legs 
revealed arthritic changes in both knees and the veteran was 
diagnosed with degenerative arthritis of both knees.  Both 
lower limbs exhibited considerable nonpitting edema with 
scattered red pigmentation of the skin.  The physician opined 
that there was a disorder present in the veteran's legs but 
could not give an opinion as to whether it was as likely as 
not related to the veteran's period of service including 
treatment for cold or hydroarthrosis.  The physician 
explained that he could not form an opinion regarding the 
etiology of the veteran's condition without resorting to 
speculation. 

The physician explained that any opinion expressed was purely 
speculative and it was his opinion that the swelling of the 
veteran's legs was not cellulitis, but rather due to 
lymphedema.  Further, the physician stated that the arthritis 
in the veteran's knees was not related to his current 
persistent leg condition.  

The Board recognizes that the veteran served in Vietnam and 
is presumed to have been exposed to an herbicide agent, 
including Agent Orange; however, he is not currently shown to 
have a disease that is presumed to be associated with 
herbicide exposure.  See 38 C.F.R. § 3.309(e).  He was 
treated for two days in service for hydroarthrosis; however, 
he had no further complaints during the remaining period of 
his service and his lower extremities were considered to be 
normal on clinical examination at separation from service.  
The veteran's bilateral leg disability, currently diagnosed 
as cellulitis or lymphedema, is not recognized as a 
disability presumed to be associated with service in Vietnam.  
While the veteran is not entitled to a regulatory presumption 
of service connection, the Board will also review his claim 
to determine if service connection can be established for his 
bilateral leg disability on a direct basis.  

While the veteran is shown to have a current bilateral leg 
disability, the medical evidence of record is in conflict 
regarding whether the veteran's current bilateral leg 
disability is due to cellulitis or lymphedema.  In addition, 
the veteran also has a current diagnosis of bilateral 
degenerative arthritis of the knees, which was not considered 
to be related to his leg disorder.  The issue is whether his 
current leg disorder is related to service.

Regardless of whether the veteran's current leg disorder is 
cellulitis or lymphedema, the Board finds that the 
preponderance of the evidence is against relating it to 
service or any event of service origin.  The veteran's legs 
were normal on entrance into service in December 1965.  On 
his initial examination for service the veteran reported 
cramps in his legs with heavy exercise and that he hurt his 
left knee in 1964.  No leg or knee disorder was noted on the 
clinical evaluation.  The service medical records are 
negative for a leg injury or chronic bilateral leg 
disability.  The service medical records do indicate that the 
veteran received treatment for two days for hydrarthrosis in 
his left knee in early 1967, but a chronic leg disorder was 
not shown to be present and he was returned to duty.  The 
veteran's legs were also normal, and neither cellulitis nor 
lymphedema was noted at the time of his separation from 
service in April 1968.  The veteran again gave a history of 
his leg injury in 1964 while playing football, but there was 
no reference to any problems during service.  The examiner 
noted the veteran's history to be of no medical significance.   

There is no evidence of complaints or findings of a bilateral 
leg disability for the period from 1968 to 1999.  The Board 
notes that the veteran initially sought treatment for his 
bilateral leg disability in August 1999, more than 30 years 
after service and there was no reference to service in the 
treatment record.  He first filed a claim for service 
connection in May 2003, approximately 35 years after service.  
This gap in time weighs against his claim.

Furthermore, there is no medical evidence to support a 
finding of a nexus between the in-service treatment for 
hydroarthrosis of his left knee in 1967 and the veteran's 
current bilateral leg disability, which first manifested 
decades after service.  The medical opinions of record are 
mere speculation regarding the etiology of the veteran's 
disability.  First, the 2002 treatment notes indicate that 
although the veteran was convinced that his disability was 
related to Agent Orange, the physician could not confirm the 
veteran's assertion and could only speculate that it "may be 
the case."  Second, the October 2004 letter indicates that 
Agent Orange exposure "could not be ruled out" as a 
possibility of the cause of the veteran's disability.  More 
importantly, the Board notes that this physician did not 
confirm that the veteran's condition was caused by Agent 
Orange exposure.  Finally, the July 2006 VA examination 
indicates that the physician could not give an opinion 
whether the veteran's disability is as likely as not related 
to his period of service, including the in-service treatment 
for hydrarthrosis, without resorting to speculation.  

These medical records and the VA opinion weigh against the 
veteran's claim.  Service connection may not be based on 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim).  In this case, the veteran's 
treating and examining physicians could not confirm the 
etiology of the veteran's disability without resorting to 
speculation, therefore, none of the medical opinions have the 
required degree of medical certainty required for service 
connection.  Hinkle v. Nicholson, 19 Vet. App. 465 (2005) 
(medical opinions based on speculation are entitled to 
little, if any, probative value); see also Bloom v. West, 12 
Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  Additionally, the July 2006 VA physician 
indicated that the veteran's bilateral arthritis in his knees 
is not related to his current persistent leg condition.  
Since there is no opinion of record connecting the veteran's 
current disability to service without relying on speculation, 
the Board finds that the weight of the evidence is against 
the veteran's claim for service connection.  

The evidence of record is also devoid of any objective 
medical evidence of a disability until August 1999.  The 
Board points out that for 30 years the veteran did not seek 
treatment for or reference his leg problems which he now 
asserts are related to service and the two days of treatment 
he received for hydroarthrosis in service.  It is clear that 
the veteran was treated for two days in service and that he 
was returned to duty without any further complaints.  When 
examined for separation from service, he again referred to 
his pre-service knee injury, but without any reference to 
problems in service and the examiner considered his history 
to be of no medical significance.  As such, any complaints 
the veteran had in service appear to have been acute and 
transitory and to have resolved without residual pathology.  

Furthermore, the Board finds that the veteran was advised of 
what evidence was needed to support his claim for service 
connection.  Although the veteran contends that he received 
treatment for his bilateral leg disability and has had the 
disability for 25-30 years, the veteran has not submitted any 
competent corroborative evidence to support his assertion 
relating his current leg complaints to service.  As noted 
above, the medical evidence he submitted was only speculative 
at best.  

The Board has considered the contentions of the veteran that 
this disability incurred in service.  The veteran, however, 
has not demonstrated that he has any medical expertise to 
make such an opinion or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board notes that 
while the veteran is competent to report symptoms, he does 
not have medical expertise and therefore cannot provide a 
competent opinion regarding diagnosis or causation of his 
disability.  Id. 

In conclusion, the competent medical evidence of record does 
not link the veteran's current bilateral leg disability to 
service because the medical opinions are speculative at best 
and do not raise a reasonable doubt that it is related to 
service.  Therefore, the Board concludes that the veteran's 
bilateral leg disability was not incurred in or aggravated by 
service.  

As the preponderance of the evidence is against this claim, 
and the evidence is not in a state of relative equipoise 
because all the medical opinions of record rely on 
speculation regarding the etiology of the veteran's 
disability, the benefit-of-the-doubt rule does not apply and 
the veteran's claim for service connection for a bilateral 
leg disability must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral pain and swelling of the 
legs, including as due to exposure to herbicides, is denied.  



____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


